Citation Nr: 1403129	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  07-34 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1985 to May 1989 and from June 1989 to August 1993.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

In December 2010, the Veteran testified before the Board at a hearing held at the RO.  In July 2012, the Veteran was informed that the Veterans Law Judge who conducted the hearing in December 2010 was no longer with the Board.  Since the regulations provide that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was asked if he wished to have another hearing before the Board.  38 C.F.R. § 20.707 (2013).  In a July 2012 statement, the Veteran responded that he did not desire another hearing in the appeal and requested that his case be considered based upon the evidence of record.  In November 2012, the Board remanded the claims of service connection for bilateral hearing loss and migraine headaches for additional development.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271. 

In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). After reviewing the January 2013 VA examination reports, the Board has determined that they are not in substantial compliance with the Boards November 2012 remand orders.  Stegall,  11 Vet. App. at 271.  

The Board's November 2012 remand instructed the RO to afford the Veteran VA examinations to determine the etiology of his bilateral hearing loss and migraine headaches.  The Board specifically requested in its remand that the VA examiner review and consider the Veteran's statements regarding the onset of his bilateral hearing loss and continuing symptoms.  Further, regarding the claim for migraine headaches, the examiner was specifically instructed to review and consider the Veteran's statements as to the onset of headaches in service, and the continuing symptoms since service.

The January 2013 VA examiner noted that the Veteran's claims file had been reviewed; however, the opinion provided did not meaningfully address or consider the Veteran's statements regarding the onset of his bilateral hearing loss and continuing symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes through the senses).  Specifically, the opinion provided was based exclusively on the Veteran's documented audiometric test results.

Regarding the claim for migraine headaches, the January 2013 examiner noted the Veteran's statements regarding the onset and progression of his migraine disability.  However, the opinion provided completely disregarded the Veteran's statements.  Specifically, the VA examiner remarked, contrary to the Veteran's statements, that there was "no documentation of chronic headaches since 1989."  Further, as part of the rationale underlying the provided opinion, the VA examiner noted that there was no documentation of chronic prophylaxis or treatment.  In this regard, the VA examiner noted but failed to address the significance, if any, of the Veteran seeking treatment for migraine headaches immediately following discharge from service.
Accordingly, in order to satisfy VA's duty to assist, the Board must again remand the appeal in order to obtain an additional VA medical opinion to clarify the etiology of the Veteran's bilateral hearing loss and migraine headaches, and to properly address the Board's remand instructions.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is remanded for the following actions:

1.  The claims file and all electronic records must be made available to the examiner that conducted the January 2013 VA examination.  The examiner must provide an addendum opinion as to whether any degree of the Veteran's bilateral hearing loss is related to his active duty service, to include as due to exposure to acoustic trauma.

In providing the addendum opinion, the examiner must specifically consider and discuss the Veteran's statements as to the onset of his bilateral hearing loss and continuing symptoms. 

If the January 2013 examiner determines another examination is needed in order to provide the required opinion, or if the January 2013 examiner is not available, the Veteran must be afforded the appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The VA examiner must include in the assessment consideration of the October 2006 VA audiology examination results demonstrating bilateral hearing loss for VA rating purposes.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Further, following a review of the entire evidence of record, to include service treatment records, the Veteran's military occupation specialty, the Veteran's reported history of in-service and post-service noise exposure, and with consideration of the Veteran's statements as to the onset of his bilateral hearing loss and continuing symptoms, the examiner must state whether any degree of the Veteran's bilateral hearing loss is related to his active duty service, to include as due to exposure to acoustic trauma.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The claims file and all electronic records must be made available to the examiner that conducted the January 2013 VA examination.  The examiner must provide an addendum opinion as to whether the Veteran's current migraine headaches are related to active military service.

In providing the addendum opinion, the examiner must specifically consider and discuss the Veteran's statements regarding the onset and progression of his migraine disability, to include self-medication.  Additionally, the examiner must specifically address and discuss the Veteran seeking treatment for migraine headaches immediately following discharge from service.

Further, the examiner is advised that symptoms, not treatment, are the most essential evidence in assessing a chronic disability. 

If the January 2013 examiner determines another examination is needed in order to provide the required opinion, or if the January 2013 examiner is not available, the Veteran must be afforded the appropriate VA examination to determine the nature and etiology of his migraine headaches.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Further, following a review of the entire evidence of record, to include the February 1985 service treatment record, the Veteran's reports of in-service injuries and the onset of headaches in service, and with consideration of the Veteran's statements as to continuing symptoms since separation, the examiner must state whether the Veteran's migraine headaches are related to active military service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice sent was returned as undeliverable.

4.  After the requested examinations have been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Once the above actions have been completed, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

